Citation Nr: 0708418	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  05-21 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for leukopenia, claimed 
as low white blood cell count.

3.  Entitlement to service connection for bilateral hand 
arthritis.

4.  Entitlement to service connection for human 
papillomavirus (HPV).

5.  Entitlement to service connection for red bumps on the 
forehead.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from October 2001 to November 
2003.  She also had reserve duty service from October 1983 to 
March 1984, and from March 1998 to June 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran was scheduled to testify before a Veterans Law 
Judge in Washington, via videoconference at the RO, in March 
2007.  The notice for the hearing was sent to the veteran's 
address of record; however, she did not report to the 
scheduled hearing.  The Board, then, finds that all due 
process has been satisfied with respect to the veteran's 
right to a hearing.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
post-traumatic stress disorder (PTSD) due to any incident or 
event in military service.  

2.  Leukopenia is a laboratory finding which, in and of 
itself, does not constitute an underlying disability.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has arthritis of the hands that is due to any incident or 
event in active military service.
4.  The competent and probative medical evidence of record 
shows the veteran had abnormal pap smears in service and was 
diagnosed with human papilloma virus (HPV) therein.  

5.  The competent and probative medical evidence of record is 
in relative equipoise as to whether the the veteran has a 
current infection by human papilloma virus which is of in-
service origin.

6.  Service connection for acne was established in January 
2005.

7.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has a disability manifested by red bumps on her forehead.  

CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  

2.  Leukopenia is not disease, disability, or injury for 
which applicable law permits the award of service connection.  
38 U.S.C.A. §§ 1101, 1110, 1701(1) (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2006).

3.  Arthritis of the hands was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.303 (2006).  

4.  Giving the benefit of the doubt to the veteran, the Board 
concludes that human papilloma virus infection was incurred 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).  

5.  A current disability manifested by red bumps on the 
forehead was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

In April 2004, the RO sent the veteran a letter informing her 
of the types of evidence needed to substantiate her claims, 
and its duty to assist her in substantiating her claims under 
the VCAA.  The April 2004 letter informed the veteran that VA 
would assist her in obtaining evidence necessary to support 
her claims, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
and the Social Security Administration.  She was advised that 
it was her responsibility to send medical records showing she 
has a current disability as well as records showing a 
relationship between her claimed disabilities and service, or 
to provide a properly executed release so that VA could 
request the records for her.  The veteran was specifically 
asked to provide to provide "any evidence in your possession 
that pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the April 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was advised of her 
opportunities to submit additional evidence.  Subsequently, a 
June 2005 SOC provided the veteran with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to her claims has 
been obtained and associated with the claims file, and that 
she has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.  

Finally, the Board notes the RO sent the veteran a letter in 
March 2006 informing her of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the Board concludes that all 
required notice has been given to the veteran.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

A.  Post-Traumatic Stress Disorder 

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  With respect to the second element, if the 
evidence shows that the veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-
IV), as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

As an initial matter, the Board notes, although the veteran 
has filed a claim for service connection for PTSD, she has 
not provided any information showing she was involved in 
combat during her tour of duty in Afghanistan; nor has she 
provided any specific information about any traumatic events 
in Afghanistan in which she experienced or was confronted 
with actual or threatened death .  In making this 
observation, the Board does not doubt that the veteran's 
service in Afghanistan was stressful and she may have 
constantly felt in danger for her life simply by being there; 
however, in order for service connection for PTSD to be 
granted, there must be evidence that the veteran was exposed 
to an actual event in which she experienced or was confronted 
with actual or threatened death of herself or others and 
responded with intense fear, helplessness, or horror.  The 
veteran has not provided any such information that can be 
verified by the service department.  

In any event, review of the claims file shows the veteran 
does not have a diagnosis of PTSD.  Upon evaluation in June 
2004, she was diagnosed with depression, noted to be 
secondary to her illness and experiences in Afghanistan.  The 
examiner was aware that the purpose of the examination was to 
determine whether the veteran had PTSD, and did not find the 
veteran met the criteria for a diagnosis of PTSD.  The 
veteran has not presented any other evidence showing she has 
been diagnosed with PTSD.  Therefore, without a diagnosis of 
PTSD, the veteran's claim must be denied.  Absent proof of 
the existence of the disability being claimed, there can be 
no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

In making this determination, the Board does note that the 
veteran was diagnosed with depression at the June 2004 VA 
examination, and the service medical records (SMRs) reflect 
she was diagnosed with adjustment disorder with a depressed 
mood during service.  However, the veteran's claim for 
service connection was for PTSD only, and the Board notes 
that PTSD and depression are distinctly separate disorders, 
since PTSD is classified as an anxiety disorder while 
depression is a mood disorder.  Therefore, as noted above, 
there is no evidence showing the veteran has the disability 
claimed herein, and thus service connection is not warranted. 

Based on the foregoing, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim for service connection for PTSD, 
and the benefit-of-the-doubt doctrine is not for application.  
See Gilbert, supra.

B.  Leukopenia

As noted above, service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304.  For the purposes of section 
1110, the Court has adopted the statutory definition in 38 
U.S.C.A. § 1701(1) to define the term "disability" as a 
disease, injury, or physical or mental defect.  See Leopoldo 
v. Brown, 4 Vet. App. 216, 219 (1993).  

The veteran asserts service connection for leukopenia is 
warranted because she had a low white blood cell count 
several times during service.  Review of the SMRs reveals the 
veteran was shown to have a low white blood cell count during 
service and, in August 2003, was diagnosed with neutropenia.  
The etiology of the veteran's neutropenia was not found but 
the examining physicians felt the veteran's condition was 
likely benign neutropenia secondary to ethnicity.  See 
October 2003 treatment record.  The veteran was diagnosed 
with leukopenia at the June 2004 VA examination.  

Although there is evidence showing the veteran had a low 
white blood cell count during service and has a current 
diagnosis of leukopenia, the Board notes leukopenia is not a 
"disability" for which service connection may be granted.  
In this regard, the Board notes leukopenia is defined as 
reduction in the number of leukocytes in the blood.  See 
Dorland's Illustrated Medical Dictionary 922 (28th ed. 1994).  
Similarly, neutropenia is defined as a decrease in the number 
of circulating neutrophillic leukocytes in the blood.  See 
Dorland's at 1135.  In sum, leukopenia is merely an abnormal 
laboratory finding, and there is no evidence showing the 
veteran has a causal or resultant disability due to her 
leukopenia.  In this context, the Board notes the evidence of 
record shows the veteran does not complain of frequent 
infections and does not have a history of leukemia or any 
other hematologic cancers.  

Therefore, because leukopenia is not a disability for VA 
adjudicative purposes and the veteran has not been shown to 
have a disability associated with her leukopenia, the 
preponderance of the evidence is against the veteran's claim 
and the benefit-of-the-doubt doctrine is not for application.  
See Gilbert, supra.  

C.  Arthritis of the Hands

In addition to the foregoing, the veteran is seeking service 
connection for arthritis of the hands.  The SMRs show the 
veteran complained that her fingers would become stiff and 
her hands would hurt to open them.  See August 2003 report of 
medical history.  On VA examination in June 2004, the veteran 
reported that, while in Afghanistan, her hands would 
occasionally cramp up but that she did not experience any 
swelling.  On examination, there was no swelling, and the 
veteran was able to demonstrate full range of motion in the 
metacarpophalangel joints as well as the proximal and distal 
interphalangeal joints.  As to a diagnosis, the VA examiner 
noted the veteran manifested questionable symptoms suggestive 
of possible rheumatoid arthritis, and indicated that X-rays 
of the veteran's hands would be completed to obtain a 
rheumatoid factor.  The ensuing X-rays of the veteran's hands 
were normal, however.  

Based on the foregoing, the Board finds the evidence does not 
show the veteran has a diagnosis of arthritis of the hands.  
There is no indication that she was diagnosed with or was 
shown to have arthritis of the hands in service, and X-rays 
of her hands were normal at the June 2004 VA examination.  As 
noted, absent proof of the existence of the disability being 
claimed, there can be no valid claim.  See Brammer, supra; 
Rabideau, supra.  Therefore, the veteran's claim for service 
connection for arthritis of the hands must be denied, as the 
evidence fails to establish she has the claimed disability.  
There is no doubt to be resolved.  See Gilbert, supra.


D.  Human Papilloma Virus

Review of the evidence shows the veteran was diagnosed with 
human papilloma virus (HPV) during service after an August 
2003 pap smear was positive for oncogenic HPV DNA.  The 
veteran's diagnosis was continued at the June 2004 VA 
examination, as the examiner noted that she had several 
abnormal pap smears in service.  The VA examiner did note, 
however, that the veteran did not have any abnormal uterine 
bleeding and has not had any evidence of endometrial cancer, 
as shown by negative colposcopies in service.  

HPV is defined as any number of strains that cause warts on 
the skin and mucous membranes of humans.  See Dorland's 
Illustrated Medical Dictionary 1224 (28th ed. 1994).  
Although the veteran does not currently have any symptoms 
normally associated with HPV, i.e., warts, the Board notes 
that our independent Internet research has revealed that 
there is no cure for HPV, and it remains in the body with or 
without treatment.  

Based on the foregoing, the Board concludes that entitlement 
to service connection for human papilloma virus should be 
granted.  There is evidence that the veteran had abnormal pap 
smears during service and was diagnosed with HPV.  In 
addition, the evidence shows a current diagnosis of HPV, 
which as noted above, is not curable and remains in the body.  
As a result, and giving the veteran the benefit of the doubt, 
the Board finds that the evidence supports a grant of 
benefits for human papilloma virus (HPV).  

E.  Red Bumps on Forehead

The veteran also seeks service connection for a disability 
manifested by red bumps on her forehead.  Review of the SMRs 
shows the veteran was treated for acne during service and was 
noted to have chronic acne at an August 2003 physical 
examination.  At the June 2004 VA examination, the veteran 
reported that her acne was markedly exacerbated by her stay 
in Afghanistan, and that Dermatology recommended oral 
medication, although she was not taking any at the time.  On 
clinical evaluation, there were multiple acne scars on her 
face.  As a result, service connection for acne was 
established in January 2005, and the RO assigned a 
noncompensable (zero percent) disability rating under 
Diagnostic Code 7828.  

Although service connection for acne was established in 
January 2005, the veteran continued her appeal for red bumps 
on her forehead.  She has not, however, submitted any medical 
evidence showing she currently suffers from a disability 
manifested by red bumps on her forehead.  In fact, there was 
no objective evidence of red bumps on her forehead at the 
June 2004 VA examination, when the examiner found only acne 
scars on her face.  As noted above, in order to grant a claim 
for service connection, there must be medical evidence of a 
current disability.  Here, there is no competent evidence of 
record showing the veteran has a current disability 
manifested by red bumps on her forehead.  Therefore, the 
Board finds there is no competent evidence of record showing 
a current disability, and the veteran's claim for service 
connection cannot be granted. 


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for leukopenia, claimed as 
low white blood cell count, is denied.

Entitlement to service connection for bilateral hand 
arthritis is denied.

Entitlement to service connection for human papilloma virus 
is granted.

Entitlement to service connection for red bumps on the 
forehead is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


